TURNAGE, Chief Judge,
dissenting.
I dissent because I do not believe the circuit court acquired jurisdiction to order the initiative in this case to be placed on the ballot. Although no party has raised the issue of jurisdiction, it is our duty to examine the jurisdiction of the circuit court sua sponte. Justus v. Webb, 634 S.W.2d 567, 568[2] (Mo.App.1982).
The initiative petition in this case was delivered to the Secretary of State on July 5, 1984. The Secretary sent copies of each petition page to local election authorities for them to check the petition signatures against voter registration records. Sometime prior to September 13,1984, the Secretary received back all of the pages from the local election authorities and totaled the number of valid signatures. On September 13, the Secretary released a statement to the press that the petition did not have the required number of valid signatures to place the initiative on the ballot.
The same day, the officers of the committee supporting the initiative filed a petition in mandamus in the Circuit Court of Cole County. Also that day, an alternative writ of mandamus was served on the Secretary of State which directed the Secretary to either certify the petition as having a sufficient number of signatures to place the initiative on the ballot or to show cause why the petition did not contain a sufficient number of signatures. After a hearing, the court ordered the Secretary to place the initiative on the ballot.
Section 116.200, RSMo Supp.1984 provides that after the Secretary of State certifies a petition as sufficient or insufficient, any citizen may apply to the Circuit Court of Cole County to compel him to reverse his decision. The predecessor to § 116.200 was § 126.071, RSMo 1978, which stated that if the Secretary refused to file or certify any initiative petition, any citizen could apply to the circuit court for a writ of mandamus to compel him to do so. Section 126.071 was repealed by Laws of Mo.1980, p. 284, effective January 1, 1981, which is the date § 116.200 took effect.
I believe there are two reasons the circuit court did not have jurisdiction to order the Secretary to place the initiative on the ballot. First, § 116.150, RSMo Supp.1984 requires the Secretary to certify that the petition is sufficient or insufficient. In thife case, the Secretary has yet to certify the petition as sufficient or insufficient, and in fact he had no opportunity to do so because of the filing of the writ of mandamus petition. While it may be argued that the Secretary’s press release announcing that the petition was insufficient will suffice as a certification, the fact remains that he did not actually certify the petition as insufficient. Absent such a certification from the Secretary, there was no decision for the court to reverse under § 116.200. The court had nothing before it capable of adjudication and thus did not acquire subject matter jurisdiction.
There is a second reason the circuit court did not have jurisdiction. Section 116.200 permits any citizen to file a petition with the Circuit Court of Cole County to compel the Secretary to reverse his certification decision. The legislature repealed the use of a writ of mandamus for this purpose in 1980, and since that time no authority exists for the use of mandamus to compel the Secretary of State to certify an initiative petition as sufficient or insufficient. Absent a statute authorizing the use of mandamus in this case, it is clear that mandamus will not lie. Here, the writ was used to adjudicate the validity of the number of petition signatures. In State ex rel. Summers v. Pletz, 614 S.W.2d 559, 562[5] (Mo.App.1981), this court stated: “The function of mandamus is to enforce, not to establish, a claim or right; the office of the writ is to execute, not to adjudicate.”
In this case, the writ clearly was used to adjudicate the question of the number of valid signatures, and thus to establish the right to have the initiative placed on the ballot. These are the very objectives which the writ of mandamus will not reach. Since January 1, 1981, the legislature has *907prescribed a method for testing the Secretary’s certification concerning whether or not the petition is sufficient or insufficient. That method provides simply for the filing of a petition to compel the Secretary to reverse his decision.
In Gothard v. Spradling, 586 S.W.2d 443, 445[1, 2] (Mo.App.1979) the court stated:
Where the legislature is authorized to, and provides a method for review, failure to follow that procedure is jurisdictional. Randles v. Schaffner, 485 S.W.2d 1, 3 (Mo.1972). The General Assembly may very properly provide for specific review procedures in particular cases. Blydenburg v. David, 413 S.W.2d 284, 291 (Mo. banc 1967). The right of review is constitutional, but where the statute provides the remedy and the procedure to be followed, it must be complied with. State ex rel. State Tax Commission v. Luten, 459 S.W.2d 375 (Mo. banc 1970); State v. Stanton, 311 S.W.2d 137, 140 (Mo.App.1958). When a statute provides a special type of review it is exclusive so as to preclude the use of any other or nonstatutory method. American Hog Company v. County of Clinton, 495 S.W.2d 123, 127 (Mo.App.1973).
In my view the procedure followed in this case was wholly unauthorized by statute and in fact contrary to the limitations placed on the writ of mandamus. The statute provides a plain and simple method of review, but that procedure was not followed. The petition for mandamus was filed before the Secretary could certify the petition as sufficient or insufficient. That, plus the use of a proceeding wholly unauthorized by statute, leads me to conclude that the circuit court had no jurisdiction to order the Secretary of State to place the initiative on the ballot. I would reverse the judgment of the circuit court on the ground that the court had no jurisdiction in this case.